UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 11-6839


ERIC ANDREW RIEB,

                Petitioner - Appellant,

          v.

ROBERT M. STEVENSON, III,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.    Richard M. Gergel, District Judge.
(1:09-cv-02642-RMG)


Submitted:   November 3, 2011              Decided:   November 16, 2011


Before NIEMEYER, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Andrew Rieb, Appellant Pro Se. William Edgar Salter, III,
Assistant  Attorney   General,  Donald John   Zelenka,  Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Eric Andrew Rieb seeks to appeal the district court’s

orders granting Respondent summary judgment with respect to his

28 U.S.C. § 2254 (2006) petition, denying reconsideration, and

denying a preliminary injunction.                    We dismiss the appeal for

lack of jurisdiction because the notice of appeal was not timely

filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                          “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s orders were entered on the docket

on   September     29,    2010;    April       25,    2011;     and   May    4,    2011,

respectively.       The notice of appeal was filed on June 14, 2011.

Because Rieb failed to file a timely notice of appeal or to

obtain    an    extension     or   reopening         of   the   appeal      period,    we

dismiss the appeal.           We also deny Rieb’s motion to proceed in

forma    pauperis.       We   dispense     with      oral   argument     because       the

facts    and    legal    contentions     are    adequately       presented        in   the




                                           2
materials   before   the   court   and   argument   would   not    aid   the

decisional process.

                                                                  DISMISSED




                                    3